DETAILED ACTION
DETAILED ACTION
DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Cancelled Claims
Claims 14-16 and 18-20 have been cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

   Claim(s) 1-4, 6, 9-11 and 24-26  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lewis 2019/0213992.
     With respect to claim 1, Lewis teaches a  generation source identification apparatus 250 comprising: a memory 254 or storage device 256 for pre-storing a driving frequency(noise spectra)  regarding a plurality of driving mechanisms para. 34, lines 9-11.  The driving mechanisms that generated the noise are set forth in para. 34, lines 3-7.  Lewis further teaches a processor 252 configured to detect abnormal sounds, see 
     Lewis teaches identifying  the specific gear/mechanism that is causing the abnormal sound (see para. 34, lines 1-9) by use of microphone and the computer system 250 based on the noise frequency and the information pre-stored in memory 254/256, see para. 34, lines 9-16.

     With respect to claim 2, Lewis teaches detecting when the sound  frequency is equal to that pre-stored in the memory, see para. 35, lines 1-3.

     With respect to claim 3, Lewis teaches the use of microphones  as set forth in  para. 19, lines 7-9.

     With respect to claim 4, Lewis teaches wherein the generation source is a machine 100 that includes a plurality of driving mechanisms para. 19, lines 19-21 and para. lines 1-8.

     With respect to claim 6, Lewis teaches an apparatus 100 which is portable in that it moves on wheels, as shown in figure 1B and is separate from the gears, spindles  and motors that are located on the apparatus, see figure 1A.



     With respect to claim 10, Lewis teaches the processor 252 providing a notification to an operator via interface device 262.  See also figure 1A.

    With respect to claim 11, Lewis teaches a display via the computer 262 illustrated  in the lower  portion of figure 1A. 

     With respect to claim 24, Lewis teaches drive members which rotate, see para. 34, lines 1-9, see also figures 1A and 1B.

     With respect to claim 25, Lewis teaches drive members  which is a gear, see para. 34, line 6.

     With respect to claim 26, Lewis teaches a motor (engine unit 104) as a rotating mechanism. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

     

     Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Misumi 20090097870.

    With respect to claim 5, Lewis teaches all of the subject matter upon which the claim depends, as set forth in the rejection to claim 4, except that the source for generating the noise is an image forming apparatus. 

     Misumi teaches a diagnostic system for detecting abnormal noise in an image forming apparatus illustrated in figure 2. 

     Figures 5-7 of Misumi  illustrate a flow diagram where the abnormal noise of several driving mechanisms are detected such as the feed path rollers at step S400, the image generator at step 500,  paper sheet supply and resist rollers  at steps 408 and 409 respectively. 
    While Misumi teaches a diagnostic program 7, illustrated in figure 3, the reference does not specifically teach the use of  a microphone for measuring certain frequencies that reach a certain threshold. 

     Since Lewis and Misumi are both directed to measuring the abnormality of the rotation of driving mechanisms, the purpose of detecting  the abnormality in a printer  
      It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to use a  microphone 2 and processor 8 to control the abnormal sound in a printer in the same way that  Lewis uses microphones to determine the noise of rotating parts described at para. 34, lines 1-9 and  to apply the abnormality program of Lewis for detecting rotating frequency abnormalities.

     With respect to claim 7, Lewis  teaches all of the subject matter upon which the claim depends except for  the use of a server as claimed. 

     Misumi  teaches a host computer  that function  as a server for  transmitting the abnormal sounds over a network 13 in a similar way as claimed by application. 

     Since Lewis and Misumi are both directed to systems for detecting the abnormal sounds generated by driving mechanisms, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention,  to use a server for  receiving indications of  abnormal sounds after the sounds have been detected and analyzed and send them over a network through a server in a similar way as host 11 servers to detect abnormal sounds and  over a network 13 as taught by Misumi.

.


Claim Rejections - 35 USC § 103

Claims 12, 13,  17  and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misumi in view  of Lewis.

          With respect to claim 12, Misumi teaches an image forming apparatus 10, comprising:  a plurality of driving mechanisms such as feed path rollers at step 400, image generators at step 500, paper rollers at step 408 and resist rollers at step 409. Misumi further teaches a printer section 5 for driving the mechanisms to generate an image on a recording medium via developing unit and paper transport as set forth in para. 26. 

     Misumi does not teach the microphone as claimed, nor the memory as claimed or the processor as claimed.
     Lewis teaches a memory 254 or storage device 256 for pre-storing a driving frequency(noise spectra)  regarding a plurality of driving mechanisms para. 34, lines 9-11.  The driving mechanisms that generated the noise are set forth in para. 34, lines 3-

     Since Misumi and Lewis are both directed to an apparatus, system and method for detecting the abnormal sounds generated form mechanisms, the purpose of using the microphone as claimed, the memory as claimed and the process as claimed would have been contemplated by Misumi as set forth by Lewis.

     It  would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to look to the problem solved by Lewis regarding  a portable unit with a memory 254/256, processor 252  and microphone (described at para. 19, line 6) and apply them to the printer of Misumi for the purpose of specifically monitoring the abnormal sounds generated from a printing system  as set forth by Misumi.

     With respect to claim 13, Misumi teaches the resist rollers, paper feed rollers, image generation mechanisms, and conveyance rollers are all rotating members. Lewis teaches rotating members as set forth at para. 34, lines 1-9. The motivation for the rejection of this claims is the same as that to claim 12. 



     With respect to claim 21 Misumi teaches rotational members  as illustrated in figure 2 but doesn’t specifically state that the rotational member is a gear.
     Lewis teaches rotational members, including gears, see para. 34, line 6 as a member for which noise is detected.  Since Lewis provides  a rotating member as a gear, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to substitute   a gear as one type of rotating member for that of another for the purpose of detecting noise form the angular velocity of the part. 
     With respect to claim 22,  Misumi teaches the resist rollers, paper feed rollers which are illustrated at figure 2. Lewis also teaches rotation mechanisms described at para. 34, lines 1-9. The motivation for the rejection is the same as that to claim 12. 

     With respect to claim 23,  Misumi teaches rotational members  as illustrated in figure 2 but doesn’t specifically state that the rotational member is a gear.  
     Lewis teaches rotational members, including gears, see para. 34, line 6 as a member for which noise is detected.  Since Lewis provides the purpose of a rotating member as a gear, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to substitute a gear as  one type of 

                                       Examiner’s Remarks
     Applicant’s remarks have been considered but are rendered moot in view of the new grounds of rejection over Lewis, which was  necessitated by the  amendment received 6-10-2021. 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME GRANT II/Primary Examiner, Art Unit 2664